Citation Nr: 0513586	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-15 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for seborrheic dermatitis 
and tinea pedis, as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 until August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

It is noted that the RO denied a claim of entitlement to 
service connection for a skin condition in an April 1989 
rating decision.  While the veteran submitted a notice of 
disagreement in February 1990, the appeal was never perfected 
and the determination became final.  See 38 U.S.C.A. § 7105.  
Subsequently, in October 1999, the veteran sought entitlement 
to service connection for jungle rot.  In a February 2000 
rating action, it was determined that new and material 
evidence had not been received to reopen the claim.  That 
decision was confirmed by the RO in April 2000.  No appeal 
was undertaken by the veteran.  

Next, in October 2001, the veteran again sought service 
connection for a skin disability.  However, at this time he 
limited his claim to that of presumptive service connection 
on the basis of exposure to herbicides.  The RO viewed this 
as a new claim and considered the matter on the merits in 
July 2002.  The Board concurs that the issue of herbicide 
exposure has not previously been finally adjudicated and thus 
the RO's analysis on the merits was appropriate.  

Based on the foregoing, new and material evidence is not 
required in the instant case.  Rather, the Board will review 
the claim of herbicide exposure on the merits.  


FINDING OF FACT

The record does not contain competent clinical evidence which 
establishes that the veteran has a chronic skin disorder, to 
include seborrheic dermatitis and/or tinea pedis, initially 
demonstrated years after service, that is due to herbicide 
exposure.  




CONCLUSION OF LAW

A chronic skin disability due to herbicide exposure, to 
include seborrheic dermatitis and tinea pedis, was not 
incurred in or aggravated by active service, nor presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in March 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
November 2003 personal hearing before the RO is of record.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
diabetes mellitus (type 2); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  The diseases 
listed at 38 C.F.R. § 3.309(e) (2004) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2004).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Factual background

The veteran's induction examination in August 1969 was 
normal.  The veteran denied any skin diseases in an 
accompanying report of medical history.  

During service, the veteran was treated in October 1969 for 
an infected finger on the left hand.  A small pimple was 
noted.  

In September 1970the veteran was treated for scaling of the 
scrotum.  He was bothered by itchiness for about a week.  No 
diagnosis was indicated.

In October 1970, the veteran was treated for skin irritation 
of the back and chest.

In November 1970, service medical records reveal complaints 
of chronic acne, especially on the back.  No regimen had been 
successful.  The impression was acne vulgaris, III.  The 
treatment plan involved lotions and washes.  

In February 1971, the service medical records reveal 
complaints of jungle rot.  A treatment report indicated skin 
problems dating back to April 1970.  The veteran had tried 
creams, soaps, lotions and pills, with no improvement.  The 
provisional diagnosis was acne vulgaris, grade III.  

Separation examination in May 1971 did not reveal any skin 
problems, and the veteran denied dermatological problems in a 
report of medical history completed at that time.

Following service, there is no documented treatment for a 
skin problem until October 1999.  At that time, a VA 
outpatient treatment report indicated mild erythema of the 
chest, with a few erythematous papules, pustules.  There were 
also a few erythematous papules on the back.  The assessment 
was seborrheic dermatitis/ folliculitis.  

In June 2002, the veteran was examined by VA.  He stated that 
since 1969, he had scaling and a rash with pus bumps between 
the fingers and toes.  He referred to the condition as jungle 
rot, which flared intermittently.  It was worse during the 
summer.  He stated that his lesions were itchy, but not 
painful.  

Objectively, the veteran had a mildly scaly scalp, with 
reddish nasolabial folds.  There was a scar on the chest.  
There was also telangiectasias on the chest and the dorsum of 
the feet.  There was mild scaling between the feet and his 
hands were dry.  There was no ulceration or crusting and no 
associated systematic manifestations.  The diagnoses were 
mild seborrheic dermatitis and mild tinea pedis.  The 
examiner stated that neither condition was due to Agent 
Orange exposure.  

Analysis

The veteran here served in the Republic of Vietnam during the 
Vietnam era, defined as beginning January 9, 1962 and ending 
on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6).  As such, his 
exposure to herbicide agents is presumed.  38 C.F.R. 
§ 3.309(e).  

It is undisputed that the veteran currently has diagnoses of 
seborrheic dermatitis and tinea pedis, initially demonstrated 
years after service.  As previously stated, the veteran is 
contending that such disabilities were incurred as a result 
of exposure to herbicides during his service in Vietnam.  
While the veteran was seen for skin disorders during service, 
no skin disorder due to Agent Orange exposure was identified 
on examination for separation from service.  In the absence 
of demonstration of continuity of symptomatology, the 
demonstration of current seborrheic dermatitis and tinea 
pedis was too remote from service to be reasonably related to 
exposure to an herbicide in service.  Further, the record 
does not contain competent clinical evidence that relates a 
current skin disorder to exposure to Agent Orange in service.

Even though the veteran's exposure to herbicide agents has 
been presumptively established, a grant of presumptive 
service connection is still not for application here.  
Indeed, presumptive service connection is only warranted on 
this basis for a specific list of diseases set forth under 
38 C.F.R. § 3.309(e), to include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  As seborrheic dermatitis and 
tinea pedis are not among the diseases recognized under 
38 C.F.R. § 3.309(e), presumptive service connection for 
herbicide exposure is not possible.  

The October 1999 communication which gave rise to the present 
appeal was limited to the issue of entitlement to service 
connection due to herbicide exposure, which the RO 
characterized as a new claim.  The Board concurs with that 
approach.  As such, direct service for a skin disability, 
other than due to exposure to Agent Orange, is not for 
consideration here.  

In conclusion, the veteran is currently diagnosed with 
seborrheic dermatitis and tinea pedis.  These disabilities do 
not entitle the veteran to presumptive service connection due 
to herbicide exposure.  A chronic skin disability due to 
Agent Orange exposure was not demonstrated during service, 
and the record does not contain competent clinical evidence 
which relates a current skin disability to exposure to an 
herbicide in service.  As the preponderance of the evidence 
is against the claim, the appeal is denied.




ORDER

Service connection for a chronic skin disability, to include 
seborrheic dermatitis and tinea pedis, as due to herbicide 
exposure, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


